MEMORANDUM **
Taxpayer Mariette Do-Nguyen appeals pro se from the Tax Court’s decision involving her federal income taxes for 1994 and 1996. The Tax Court properly determined that it lacked jurisdiction to order a refund for her overpayment of federal income taxes for 1994, because refund was barred by the statute of limitations. Commissioner of Internal Revenue v. Lundy, 516 U.S. 235, 242-43, 116 S.Ct. 647, 133 L.Ed.2d 611 (1996); 26 U.S.C. § 6512(b)(3)(B). We reject Do-Nguyen’s remaining contentions because they lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.